1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT

9                      EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   STANLEY SOJA,                         No.    2:19-cv-00219 WBS CKD
13                Plaintiff,

14        v.                               ORDER RE: MOTION TO DISMISS
15   MEDTRONIC, INC.; and DOES 1
     through 50 inclusive,
16
                  Defendants.
17

18                                ----oo0oo----

19              Plaintiff Stanley Soja initiated this action asserting

20   state law claims against defendant Medtronic arising out of the

21   alleged failure of a medical device used by plaintiff and

22   designed and sold by defendant.

23   I.   Factual and Procedural Background

24              Defendant Medtronic Inc. designed, manufactured, and

25   sold the Synchro Med II Medtronic pain pump.      (Compl. ¶ 7 (Docket

26   No. 1).)   The implantable device delivers medication to specific

27   sites in a patient’s body.    (Id. ¶ 11.)

28              On March 5, 2012, a Synchro Med II Medtronic pain pump
                                       1
 1   was implanted into plaintiff.     (Id. ¶ 10.)    The plaintiff relied

 2   on the device to administer essential medication.       (Id. ¶ 11.)

 3   On or about January 3, 2017 the device stopped working and the

 4   plaintiff was taken to the hospital in critical condition.       (Id.

 5   ¶ 12.)     Plaintiff alleges that the device’s failure caused him

 6   severe pain and resulted in lasting injury to his nervous system.

 7   (Id. ¶¶ 12-13.)     Plaintiff further alleges he incurred

 8   substantial medical costs as a result of the pain pump’s alleged

 9   failure.    (Id. ¶ 14.)

10   II.   Legal Standard

11               On a motion under Federal Rule of Civil Procedure Rule

12   12(b)(6), the inquiry before the court is whether, accepting the

13   allegations in the complaint as true and drawing all reasonable

14   inferences in the plaintiff’s favor, the plaintiff has stated a

15   claim to relief that is plausible on its face.       See Ashcroft v.

16   Iqbal, 556 U.S. 662, 678 (2009).       “The plausibility standard is

17   not akin to a ‘probability requirement,’ but it asks for more

18   than a sheer possibility that a defendant has acted unlawfully.”

19   Id.   “A claim has facial plausibility when the plaintiff pleads

20   factual content that allows the court to draw the reasonable
21   inference that the defendant is liable for the misconduct

22   alleged.”    Id.

23   III. Discussion

24               Defendant moves to dismiss plaintiff’s complaint on the

25   ground, among others, that each of its four claims is preempted

26   by the Medical Device Amendment (“MDA”) to the federal Food,
27   Drug, and Cosmetic Act (“FDCA”).       Defendant also argues that

28   plaintiff’s claims are inadequately pled under Federal Rule of
                                        2
 1   Civil Procedure 8(a) and that plaintiff’s strict liability

 2   design-defect and implied warranty claims fail on independent

 3   state law grounds.

 4            The express preemption provision of the Medical Device

 5   Amendment to the Food, Drug, and Cosmetic Act provides that:

 6            [N]o state or political subdivision of a State
              may establish or continue in effect with respect
 7            to a device intended for human use any
              requirement - -
 8
                     (1) which is different from, or in addition
 9                   to, any requirement applicable under this
                     chapter to the device, and
10
                     (2) which relates to the safety or
11                   effectiveness of the device or to any other
                     matter included in a requirement applicable
12                   to the device under this chapter.
13
     21 U.S.C. § 360k(a) (“Section 360k”).
14
              In Riegel v. Medtronic, Inc., 552 U.S. 312 (2008), the
15
     Supreme Court established a two-prong test for evaluating whether
16
     a state law claim is preempted under Section 360k(a): (1) has the
17
     federal government “established requirements” applicable to a
18
     particular device?; and (2) if so, are there common-law claims
19
     concerning that device based on state law requirements relating
20
     to safety and effectiveness that are “different from, or in
21
     addition to” the federal requirements?   Id. at 321-22.   If both
22
     of these prongs are satisfied, then the state law claims are
23
     preempted.   Notably, under the second prong of the Riegel test,
24
     claims based on state law requirements that “parallel” federal
25
     requirements, or are narrower than federal requirements, are not
26
     preempted.   Stengel v. Medtronic Inc., 704 F.3d 1224, 1228 (9th
27
     Cir. 2013) (“[T]he MDA does not preempt a state-law claim for
28
                                      3
 1   violating a state-law duty that parallels a federal-law duty

 2   under the MDA.”); see also Caplinger v. Medtronic, Inc., 784 F.3d

 3   1335, 1340 (10th Cir. 2015) (holding in the context of MDA

 4   preemption that “[t]o the extent the state law duty is narrower

 5   than or equal to the federal duty it survives[.]”).

 6             In Riegel, the court considered whether the Food and

 7   Drug Administration (“FDA”) premarket approval process for Class

 8   III1 medical devices “imposes requirements” within the context of

 9   the Section 360k(a) preemption analysis.     Id. at 322-23.   In

10   finding that it did, the court cited the rigor of the process,

11   its focus on safety, and its determinative effects: devices that

12   receive premarket approval are required to be manufactured with

13   “almost no deviations from the specifications in its approval

14   application.”    Id. at 323.   Following Riegel, district courts

15   considering whether state law claims are preempted by the MDA

16   have held that Class III medical devices subject to the premarket

17   approval process “automatically satisfy the first prong of the

18   Riegel test.”    See McClelland v. Medtronic, Inc., 944 F. Supp. 2d

19   1193, 1199 (M.D. Fla. 2013).    See also Houston v. Medtronic,

20   Inc., No. 2:13-CV-01679 SVW, 2014 WL 1364455, at *3 (C.D. Cal.
21   Apr. 2, 2014) (describing previous ruling that Class III medical

22   device approved by FDA was “clearly subject” to federal

23   requirements).

24             Like the catheter at issue in Riegel, the pain pump at

25        1 The Medical Device Amendment establishes three classes of
26   medical devices; Class III devices are those used “in supporting
     or sustaining human life or for a use which is of substantial
27   importance in preventing impairment of human health.” 21 U.S.C.
     § 360(a)(1)(C)(ii)(I). These devices are subject to the highest
28   level of regulatory oversight.
                                     4
 1   issue in the instant case is a Class III medical device that was

 2   subject to the premarket approval process.    (See Mot. to Dismiss,

 3   Exs. A-B.)2   Accordingly, the first prong of the Riegel test is

 4   satisfied: the federal government has “established requirements”

 5   applicable to the pain pump.

 6             The court now turns to the second prong of the Riegel

 7   test and considers whether plaintiff’s claims are based upon

 8   state law that imposes requirements which parallel federal

 9   requirements and are not “different from, or in addition to” the

10   federal requirements.   See 21 U.S.C. § 360k(a).

11             It appears that a majority of courts require that in

12   order to successfully plead a violation of state law that

13   “parallels” federal requirements, “a plaintiff must allege the

14   particular federal requirement that was violated, and how.”

15   Prudhel v. Endologix, Inc., No. CIV S-09-0661 LKK KJM, 2009 WL

16   2045559, at *9 (E.D. Cal. July 9, 2009).     But see Hofts v.

17   Howmedica Osteonics Corp., 597 F. Supp. 2d 830, 840-41 (S.D. Ind.

18   2009) (generalized claim that defendant’s manufacturing of Class

19   III device violated FDA premarket approval requirements was

20   sufficient to put defendant on notice and state a plausible claim
21   to relief).   Moreover, it is not enough to merely “incant the

22   magic words ‘Medtronic violated FDA regulations’.”     See In re

23   Medtronic, Inc. Sprint Fidelis Leads Prod. Liab. Litig., 592 F.

24   Supp. 2d 1147, 1158 (D. Minn. 2009).   A plaintiff pleading a

25   state law claim that parallels a federal requirement must point

26
27        2    The court explains its rationale for taking judicial
     notice of these exhibits in its order on plaintiff’s Motion for
28   Rule 56(d) Relief, filed concurrently with this order.
                                     5
 1   to a specific requirement and explain how a defendant’s alleged

 2   acts or omissions violated that requirement.    See Id. at 1158-

 3   1159.

 4             Unlike the plaintiff in Prudhel, plaintiff does not

 5   even “generally allege” that defendant violated any federal

 6   requirements.3   2009 WL 2045559, at *8.   “To the extent that

 7   [p]laintiff may eventually succeed in a claim that rests outside

 8   those that are preempted by § 360k, it is unclear from the

 9   Complaint as it now stands how such a claim would appear.”       See

10   Heisner ex rel. Heisner v. Genzyme Corp., No. 08-C-593, 2008 WL

11   2940811 at *6 (N.D. Ill. July 25, 2008).    And, as the court

12

13
          3    Plaintiff’s Opposition to the Motion to Dismiss
     reframes the complaint’s negligence claim as a negligence for
14   failure to warn claim. (Docket No. 12.) The Opposition contends
     that the complaint’s failure to warn claim parallels FDA
15   regulations which require manufacturers of Class III devices
     inform the agency of “any information that might suggest a device
16   malfunctioned or caused injury.” (Opp’n at 10.) For the
     purposes of evaluating the adequacy of plaintiff’s complaint
17
     under Rule 12(b)(6), however, the court disregards this reframing
18   of plaintiff’s failure to warn claim. See Schneider v. Cal.
     Dep’t of Corr., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998) (“In
19   determining the propriety of a Rule 12(b)(6) dismissal, a court
     may not look beyond the complaint to a plaintiff’s moving papers,
20   such as a memorandum in opposition to a defendant’s motion to
     dismiss.”) (emphasis in original).
21             The complaint’s negligent failure to warn claim does
22   not allege that defendant violated FDA regulations by failing to
     warn the FDA about something about which it should have. Rather,
23   the complaint alleges that defendant negligently failed to
     “instruct or warn users” about the proper use, maintenance, and
24   operation of the pain pump. (Compl. ¶ 16.) Plaintiff has not
     pointed to any FDA regulations requiring the manufacturers of
25   Class III medical devices to “instruct or warn users” about the
26   use or operations of those devices. As such, plaintiff’s state
     law negligence failure to warn claim is based on state law
27   requirements that are broader than the requirements imposed by
     federal law. Under the second prong of the Riegel test, it is
28   expressly preempted by the MDA.
                                     6
 1   observed in Heisner, “[i]t is not the responsibility of this

 2   [c]ourt to restructure [p]laintiff’s suit so that it alleges

 3   claims with some potential for success under the FDCA.”       Id.

 4                 For the foregoing reasons, none of plaintiff’s claims,

 5   as presently pled, survive Riegel’s two-part express preemption

 6   test.       Accordingly, the court will grant defendant’s Motion to

 7   Dismiss on these grounds without reaching the questions of

 8   whether plaintiff’s claims are sufficiently detailed under

 9   Federal Rule of Procedure 8(a) or barred by California state

10   law.4

11                 IT IS THEREFORE ORDERED that defendant’s Motion to

12   Dismiss (Docket No. 5) be, and hereby is, GRANTED.

13                 Plaintiff is given thirty (30) days from the date of

14
             4 The court will allow plaintiff leave to amend his
15   complaint, noting the substantial risk that plaintiff’s efforts
     to avoid express preemption may lead him to run afoul of implied
16   preemption. See Buckman Co. v. Plaintiffs’ Legal Comm., 531 U.S.
     341 (2001) (holding that plaintiffs’ fraud-on-the-FDA claims were
17
     impliedly preempted because they were grounded in federal
18   enactments, not traditional state tort law). Though plaintiff
     must identify the specific federal requirements defendant
19   allegedly violated, the doctrine of implied preemption will bar
     him from bringing state law claims against defendant “when the
20   state-law claim is in substance (even if not in form) a claim for
     violating the FDCA -- that is, when the state claim would not
21   exist if the FDCA did not exist.” See Riley v. Cordis Corp., 625
22   F. Supp. 2d 769, 777 (D. Minn. 2009) (citing Buckman, 531 U.S at
     352-53). The dual requirements of the express and implied
23   preemption analyses will leave plaintiff with only a “narrow gap”
     through which to “escape preemption by the FDCA.” Perez v. Nidek
24   Co., 711 F.3d 1109, 1120 (9th Cir. 2013). “The plaintiff must be
     suing for conduct that violates the FDCA (or else his claim is
25   expressly preempted by § 360k(a)), but the plaintiff must not be
26   suing because the conduct violates the FDCA (such a claim would
     be impliedly preempted under Buckman ). In re Medtronic, Inc.,
27   Sprint Fidelis Leads Prod. Liab. Litig., 623 F.3d 1200, 1204 (8th
     Cir. 2010) (quoting Riley, 625 F.Supp.2d at 777) (emphases in
28   both).
                                     7
 1   this order to file an amended complaint.

 2   Dated:   June 6, 2019

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     8
